Citation Nr: 0732858	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04- 22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.	Whether new and material evidence was received to reopen 
the veteran's claim for service connection for hepatitis 
C.

2.	Entitlement to a rating in excess of 30 percent for 
residuals of an injury to the left hip and knee.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

By way of background, the Board notes that, in an August 1999 
rating decision, the RO denied the veteran's claim for 
service connection for hepatitis C.  The veteran was notified 
in writing of the RO's action and did not appeal that 
determination.  The current appeal comes before the Board 
from a RO rating decision of April 2003 that declined to 
reopen the claim on the basis that new and material evidence 
was not received to reopen the veteran's claim for service 
connection for hepatitis C.

The Board points that the April 2004 statement of the case 
(SOC) appears to reflect that the RO reopened the veteran's 
claim for service connection for hepatitis C and denied it on 
the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

First, in the August 1999 rating decision, the RO denied the 
veteran's claim for service connection for hepatitis C on the 
basis that it did not begin in service and was unrelated to 
in-service occurrence or event.  The veteran was notified of 
the RO's determination and his appellate rights in a 
September 1999 letter and did not timely appeal the decision.  
Accordingly, new and material evidence is required to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2007).  

The Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007) apply to all five elements of a 
service connection claim, that include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in a an August 2002 letter, the RO 
advised the veteran of its heightened duty to assist him, the 
VCAA requirements, and the VA's duties with regard to 
establishing service connection for hepatitis C, but not the 
need for new and material evidence for reopening claims.  In 
a May 2003 letter, the RO advised the veteran of the need to 
submit new and material evidence, but did not address the 
specifics of the basis of the prior denial of his claim, see 
infra.

However, subsequently, the United States Court of Appeals for 
Veterans Claims addressed VCAA requirements in the context of 
a claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element, or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007) and Simons v. Nicholson, 487 F.3d. 892 
(Fed. Cir. 2007) (to the effect that an error by VA in 
providing notice of information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.

Second, in July 2002, the RO received the veteran's current 
claim for an increased rating for his service-connected 
residuals of an injury to the left hip and knee, evaluated as 
30 percent disabling since 1970.  In October 2002, VA medical 
records reflect that the veteran underwent left hip fascial 
windowing for his chronic trochanteric bursitis that was a 
repeat procedure of one performed in 1968. 

In March 2003, the veteran underwent VA examination regarding 
his left hip and knee disability.  At that time, the examiner 
noted degenerative joint disease of the left hip with 
referred pain to the left knee and a normal left knee 
examination.  But, when examined in the VA outpatient 
orthopedic clinic in November 2003, early osteoarthritis of 
the left hip was noted by the examiner who said this was not 
visible on plain film, except for a spur on the inferior 
aspect of the femoral head.  A magnetic resonance image (MRI) 
was suggested.  The veteran was advised to return in six 
months when it was hoped enough left hip changes were evident 
to justify a left total hip replacement or that the MRI would 
provide more information regarding the etiology of his hip 
pain, such as localized cartilage damage, loose body or tear 
of the joint capsule.  A left hip arthroscopy was mentioned.

As well, for the left knee and hip disability, there remains 
for consideration, though, whether the veteran has additional 
functional impairment in his left hip and knee due to 
pain/painful motion, weakness/instability, premature/excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2005).  When examined by VA in March 2003, the examiner said 
the examination was conducted during a period of quiescent 
symtoms and physical findings could be significantly 
different during a flare up of symtoms.  Given that the 
veteran has not been examined by VA in more than 4 years, the 
Board believes a new VA examination is warranted to assess 
the current severity and all manifestations of his service-
connected left hip and knee disability.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  If 
there are findings consistent with left knee impairment, 
consideration should be given to whether a separate 
disability rating should be assigned for knee impairment.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should send the veteran (and 
his representative) a letter providing 
notification required by the VCAA and 
Kent regarding reopening the claim for 
service connection for hepatitis C.  
The letter should provide notice as to 
the type of evidence necessary to 
substantiate the claim, including 
information pertaining to service 
connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what 
evidence VA will undertake to obtain, 
and should notify the veteran to 
provide all relevant evidence in his 
possession.

Specifically, the letter should 
indicate that the veteran needs to 
submit new and material evidence to 
reopen the previously denied claim 
for service connection for hepatitis 
C and it should clearly set forth (i) 
the basis of the prior denial of his 
claim, e.g., no evidence of 
complaints or diagnosis of, or 
treatment for, hepatitis C in 
service, (ii) that new and material 
evidence is needed; and (iii) what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service 
connection that were found 
insufficient in the previous denial, 
e.g., evidence of current hepatitis C 
related to service, consistent with 
the Court's holding in Kent v. 
Nicholson, supra.  Furthermore, 
pertinent notice as required by 
Dingess/Hartman, supra, should also 
be provided for both his service 
connection and increased rating 
claims.

2.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment for the period from November 
2003 to the present.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
advised in writing.

3.	Then, the veteran should be scheduled 
for an appropriate VA examination 
performed by an appropriate physician, 
to determine the current severity and 
all orthopedic manifestations of his 
service-connected residuals of an 
injury to the left hip and knee.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be made available to the 
examiner for review prior to the 
examination.

a.	The examiner should elicit all of 
the veteran's subjective 
complaints regarding his service- 
connected left hip and knee 
disability, and offer an opinion 
as to whether there is adequate 
pathology to support the level of 
each complaint.

b.	In reporting the results of range 
of motion testing of the veteran's 
left hip and knee, the examiner 
should identify any objective 
evidence of pain and to the extent 
possible, the examiner should 
assess the degree of severity of 
any pain.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the 
examiner should assess the 
additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss of the left 
hip and knee. 

c.	The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability of the 
service-connected left hip and 
knee on repeated use or during 
flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or 
during flare-ups.  If feasible, 
the examiner should assess the 
additional functional impairment 
on repeated use or during flare-
ups in terms of the degree of 
additional range of motion loss.

d.	The examiner also should provide 
an opinion concerning the degree 
of severity of any instability or 
subluxation of the left hip and 
knee. The examiner should also 
determine if the left knee locks 
and, if so, the frequency of the 
locking.

e.	The examiner should also provide 
an opinion concerning the impact 
of the veteran's hip and knee 
disability on his ability to work, 
if any.

4.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for an 
increased rating for his service-
connected residuals of an injury to the 
left hip and knee and whether new and 
material evidence has been submitted to 
reopen his previously denied claim for 
service connection for hepatitis C.  If 
there is evidence of other than a normal 
knee, consideration should be given to 
the question of whether a separate rating 
should be assigned for knee impairment.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
April 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



